
	

115 SRES 193 ATS: Commending the bravery of the United States Capitol Police, the Police Department of Alexandria, Virginia, and all first responders who protected Members of Congress, their staff, and others during the shooting on June 14, 2017, at Eugene Simpson Stadium Park in the Del Ray neighborhood of Alexandria, Virginia.
U.S. Senate
2017-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 193
		IN THE SENATE OF THE UNITED STATES
		
			June 15, 2017
			Mr. Kaine (for himself, Mr. Warner, Mr. McConnell, Mr. Schumer, Mr. Alexander, Ms. Baldwin, Mr. Barrasso, Mr. Bennet, Mr. Blumenthal, Mr. Blunt, Mr. Booker, Mr. Boozman, Mr. Brown, Mr. Burr, Ms. Cantwell, Mrs. Capito, Mr. Cardin, Mr. Carper, Mr. Casey, Mr. Cassidy, Mr. Cochran, Ms. Collins, Mr. Coons, Mr. Corker, Mr. Cornyn, Ms. Cortez Masto, Mr. Cotton, Mr. Crapo, Mr. Cruz, Mr. Daines, Mr. Donnelly, Ms. Duckworth, Mr. Durbin, Mr. Enzi, Mrs. Ernst, Mrs. Feinstein, Mrs. Fischer, Mr. Flake, Mr. Franken, Mr. Gardner, Mrs. Gillibrand, Mr. Graham, Mr. Grassley, Ms. Harris, Ms. Hassan, Mr. Hatch, Mr. Heinrich, Ms. Heitkamp, Mr. Heller, Ms. Hirono, Mr. Hoeven, Mr. Inhofe, Mr. Isakson, Mr. Johnson, Mr. Kennedy, Mr. King, Ms. Klobuchar, Mr. Lankford, Mr. Leahy, Mr. Lee, Mr. Manchin, Mr. Markey, Mr. McCain, Mrs. McCaskill, Mr. Menendez, Mr. Merkley, Mr. Moran, Ms. Murkowski, Mr. Murphy, Mrs. Murray, Mr. Nelson, Mr. Paul, Mr. Perdue, Mr. Peters, Mr. Portman, Mr. Reed, Mr. Risch, Mr. Roberts, Mr. Rounds, Mr. Rubio, Mr. Sanders, Mr. Sasse, Mr. Schatz, Mr. Scott, Mrs. Shaheen, Mr. Shelby, Ms. Stabenow, Mr. Strange, Mr. Sullivan, Mr. Tester, Mr. Thune, Mr. Tillis, Mr. Toomey, Mr. Udall, Mr. Van Hollen, Ms. Warren, Mr. Whitehouse, Mr. Wicker, Mr. Wyden, and Mr. Young) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Commending the bravery of the United States Capitol Police, the Police Department of Alexandria,
			 Virginia, and all
			 first responders who protected Members of Congress, their staff, and
			 others during the shooting on June 14, 2017, at Eugene Simpson Stadium
			 Park
			 in the Del Ray neighborhood of Alexandria, Virginia.
	
	
 That the Senate— (1)recognizes the heroism of United States Capitol Police Special Agents David Bailey and Crystal Griner, both of whom sustained injuries, and Henry Cabrera, after responding to, containing, and ultimately ending the threat to Members of Congress, their staff, and others during the shooting at Eugene Simpson Stadium Park in Alexandria, Virginia, on the morning of June 14, 2017;
 (2)recognizes the Police Department, the Office of the Sheriff, and the Fire Department of Alexandria, Virginia, who reported to the scene without hesitation, and the first responders who treated the wounded;
 (3)recognizes the additional victims who survived the shooting and supports their continued recovery from physical and psychological wounds, including—
 (A)Steve Scalise, the Majority Whip of the House of Representatives; (B)Zachary Barth, a staffer for Representative Roger Williams; and
 (C)Matthew Mika, a former legislative staffer; (4)offers sympathy and support to the families and friends of the survivors;
 (5)recognizes that threats to Members of Congress also operate to threaten the foundations of our representative democracy; and
 (6)recognizes the United States Capitol Police— (A)who protect Members of Congress and employees, visitors, and facilities of Congress; and
 (B)whose professionalism, vigilance, and self-sacrifice is a daily example of the steadfast patriotism that civil servants should strive for in service to one another and to the United States.
				
